Exhibit 10.2 AMENDED AND RESTATED MULTI-CURRENCY revolving Credit facility Agreement relating to a NOK 600,000,000 senior secured revolving credit facility agreement originally dated 27 December 2012 For Gulfmark Rederi AS as Borrower provided by The Financial Institutions listed in Schedule 1 as Lenders with DNB BANK ASA as Arranger and DNB BANK ASA as Agent Table of Contents 1 definitions and INTERPRETATION 4 2 THE FACILITY 16 3 PURPOSE 17 4 CONDITIONS PRECEDENT 17 5 DRAWDOWN 17 6 Selection of currencies 18 7 REPAYMENT 20 8 PREPAYMENT AND CANCELLATION 20 9 INTEREST 22 10 INTEREST PERIODS 23 11 changes to the calculation of interest 24 12 FEES 25 13 tax gross-up and indemnities 25 14 Increased costs 26 15 other indemnities 27 16 costs and EXPENSES 28 17 SECURITY 29 18 REPRESENTATIONS AND WARRANTIES 29 19 information UNDERTAKINGs 34 20 Financial covenants 36 21 general undertakings 37 22 vessel covenants 40 23 EVENTS OF DEFAULT 44 24 CHANGES TO THE PARTIES 46 25 role of THE AGENT AND THE arranger 49 26 SHARING AMONG the finance parties 53 27 PAYMENT mechanics 54 28 NOTICES 56 29 CALCULATIONS 57 30 miscellaneous 57 31 Governing law and enforcement 59 2 SCHEDULES 1 Lenders and Commitments 2 Vessels 3 Conditions precedent 4 Form of Drawdown Notice 5 Form of Compliance Certificate 6 Form of Selection Notice 7 Form of Transfer Certificate 3 THIS SECURED REVOLVING CREDIT FACILITY AGREEMENT is originally dated 27 December 2012 as amended and restated by an amendment and restatement agreement dated 23 October 2014 and made between: Gulfmark Rederi AS of Strandgata 5, 4307 Sandnes, Norway, organisation no. , as borrower (the “ Borrower ”); The banks and financial institutions listed in Schedule 1 , as original lenders (together, the “ Lenders ”); DNB BANK ASA of Lars Hillesgt 30, N-5020 Bergen, Norway, organisation number 984851 006, as mandated lead arranger (the “ Arranger ”); and DNB BANK ASA of Lars Hillesgt 30, N-5020 Bergen, Norway, organisation number 984851 006, as bookrunner, facility and syndication agent (the “ Agent ”). IT IS AGREED as follows: 1 definitions and INTERPRETATION Definitions In this Agreement, unless the context otherwise requires: “Accounting Principles” means either (i) IFRS, (ii) NGAAP, or (iii) the generally accepted accounting principles in the United States of America (“US GAAP”). Except as otherwise expressly provided herein, all terms of an accounting or financial nature herein shall be construed in accordance with US GAAP, as in effect from time to time. “ Acceptable Brokers ” means Fearnley Offshore Supply AS, Clarkson Shipbroking Group Ltd, Seabrokers Services AS, RS Platou Offshore AS,and such other independent shipbrokers as may be approved by the Lenders “ Agent’s Spot Rate of Exchange ” means the Agent’s spot rate of exchange for the purchase of the relevant currency with the Base Currency in the London foreign exchange market at or about 11.00 a.m. on a particular day. “ Agreement ” means this secured revolving credit facility agreement, as it may be amended, supplemented and varied from time to time, including its Schedules and any Transfer Certificate. “ Applicable Margin ” shall be calculated on, and effective from each Determination Date in accordance with the following grid based on the Capitalisation Ratio for the four fiscal quarter period ending immediately prior to the relevant Determination Date: Capitalisation Ratio Applicable Margin Less than 30% 1.75% per annum Equal to or greater than 30% but less than 40% 2.00% per annum Equal to or greater than 40% 2.25% per annum 4 “ Assignment of Insurances ” means the first priority assignment of the Insurances to be made between the Borrower and the Agent (on behalf of the Finance Parties) as security for the Borrower’s obligations under the Finance Documents, to be in form and substance satisfactory to the Agent (on behalf of the Finance Parties). “ Availability Period ” means the period from the date of this Agreement until the date falling one month prior to the Final Maturity Date. “ Available Commitment ” means a Lender’s Commitment less: a) its participation in any outstanding Loans; and b) in relation to any proposed Loan, its participation in any Loans that are due to be made on or before the proposed Drawdown Date, other than that Lender’s participation in any Loans that are due to be repaid on or before the proposed Drawdown Date. “ Available Facility ” means the aggregate for the time being of each Lender’s Available Commitment, always to be equal to or less than the Total Commitments. “ Base Currency ” means NOK. “ Base Currency Amount ” means the amount specified in a Drawdown Notice or, if the amount requested is not denominated in the Base Currency, that amount converted into the Base Currency at the Agent’s Sport Rate of Exchange on the date which is three (3) Business Days before the Drawdown Date adjusted to reflect any repayment (other than a repayment arising from a change of currency) or prepayment. “ Break Costs ” means the amount (if any) by which: a) the interest which a Lender should have received for the period from the date of receipt of all or part of its participation in a Loan or Unpaid Sum to the last day of the current Interest Period in respect of such Loan or Unpaid Sum, had the principal amount or Unpaid Sum been paid on the last day of that Interest Period; exceeds b) the amount which that Lender would be able to obtain by placing an amount equal to the principal amount or Unpaid Sum received by it on deposit with a leading bank in the relevant interbank market for a period starting on the Business Day following receipt or recovery and ending on the last day of the current Interest Period. “ Business Day ” means a day (other than a Saturday or Sunday) on which banks are open for business in Bergen, New York and London (or any other relevant place of payment under Clause 27 (Payment mechanics). “Capitalisation Ratio” means the ratio of i) Consolidated Gross Debt to ii) Consolidated Gross Debt plus Shareholders Equity. “ Commercial Managers ” means any commercial manager of a Vessel, being the Parent Guarantor or any Subsidiary owned 100% by the Parent Guarantor (as the case may be). “ Commitment ” means: 5 a) in relation to a Lender, the amount set opposite its name under the heading “Commitments” in Schedule 1 (Lenders and Commitments) and the amount of any other Commitment transferred to it pursuant to Clause 24 (Assignments and transfers by the Lenders); and b) in relation to any New Lender, the amount of any Commitment transferred to it pursuant to Clause 24 (Assignments and transfers by the Lenders), to the extent not cancelled, reduced or transferred by it under this Agreement. “ Commodity Exchange Act ” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as amended from time to time, and any successor statute. “ Compliance Certificate ” means a certificate substantially in the form as set out in Schedule 5 (Form of Compliance Certificate). “Consolidated Gross Debt” means long term Indebtedness of the Parent Guarantor and its consolidated subsidiaries. “ Default ” means an Event of Default or any event or circumstance specified in Clause 23 (Events of Default) which would (with the expiry of a grace period, the giving of notice, the making of any determination under the Finance Documents or any combination of any of the foregoing) be an Event of Default. “ Determination Date ” means a) the last day of each calendar quarter during the term of the Facility b) after the occurrence of an Event of Default which is continuing, any date designated by the Agent upon at least three (3) Business Days’ prior written notice to the Borrower; and c) each Drawdown Date as the context may require. “
